Grimke, Waties, Trezevant, and Bay, Justices,
were of °?111*011 that the conviction was good, and within the intent of the act. Brevard, J., hesitated at first, but afterwards concurred.
Present, Grimke, Waties, Bay, Trezevant, Brevard, and Wilds, Justices.
Note. See the Case of The King v. Egginton and others, 2 Bos. and Pul. 508. Indictment for burglary, tine concerned in the burglary, informed the owner of the house of the attempt to be made, who consented to his assisting. It was objected that it is of the essence ofthe crime, that it should be committed against the will of the owner. Brac. lib. 3, tr. 2, c. 32. I Leach, 232. That the informer was a principal, being present, aiding and consenting. The opinion of the judges was never publicly known; but the objection seems to have been overruled, as appeared from the prisoners receiving a pardon, on condition 0$ transportation beyond seas.